Citation Nr: 1749823	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  15-31 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for PTSD.

2.  Entitlement to an initial rating in excess of 10 percent for tinea versicolor.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

4.  Entitlement to an overall combined rating in excess of 60 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This matter was previously before the Board in May 2017 but was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The required development has been completed and the Veteran's claims are now properly before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms are productive of no more than occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's tinea versicolor manifests, at worst, in 10 percent coverage of the Veteran's entire body and none of the Veteran's exposed body.

3.  The 10 percent rating currently in effect is the maximum schedular rating for the Veteran's service-connected tinnitus.

4.  Since October 21, 2010, the Veteran's service connected disabilities were PTSD, rated 50 percent; tinea versicolor, rated 10 percent; and tinnitus, rated 10 percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 10 percent for tinea versicolor are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016).

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus is not warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6260 (2016).

4.  The 60 percent combined rating for the Veteran's service-connected disabilities was correctly calculated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.25 (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a November 2010 letter. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All available post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided VA examinations in May 2017 and April 2011.  The examinations are adequate for the purposes of the instant claim, as they involved an examination of the Veteran, review of the Veteran's medical records, and provide discussions of pertinent symptomatology, functional impact, and sufficient rationales for all diagnoses and opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

This matter was previously remanded by the Board May 2017 for further development of the Veteran's claim.  Specifically, the AOJ was to attempt to obtain outstanding skin and psychiatric treatment records relating to the Veteran's claims.  The required medical records were obtained and associated with the file.  Further, the AOJ was directed to schedule the Veteran for new VA skin disease and psychiatric examination.  These examinations were scheduled and completed in May 2017.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C.A. § 7104. The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122   (2000). The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in October 2010.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Initial Rating in Excess of 50 Percent for PTSD

In a June 2011 rating decision, the Veteran's PTSD was initially assigned a 30 percent disability rating, effective October 21, 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders.  A subsequent rating decision in June 2015 raised the Veteran's PTSD disability rating to 50 percent for the entirety of the appeal period. 

Psychiatric conditions are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130 (2016).  Pursuant to the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126(b). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.   

A review of the Veteran's treatment records indicates that he has been receiving mental health treatment since October 2010.  An October 2010 progress note described the Veteran as having a flat affect, fair judgment and depressed mood.  VA treatment notes consistently describe nightmares.  Mental health progress notes dated, February 2014 to June 2017, describe the Veteran as having good eye contact, adequate appearance, speech within normal limits, euthymic or even mood, congruent affect, thought continuity, good insight and judgment, and impulse control.  He attended peer support groups, including one for anger management.  Progress notes from June 2015 and December 2015 indicate the Veteran's mood was depressed or restricted.  An April 2017 VA social work note showed that the Veteran was his wife's caregiver.  He went to church to socialize.  He also "hangs out" at Home Depot and socializes with the staff there when he felt depressed.  

In April 2011 the Veteran completed a PTSD examination.  The examiner diagnosed PTSD, and found that it was severe.  He stated the Veteran's symptoms included nightmares, sleep deprivation, constant anxiety, and withdrawing from relationships and previously enjoyable activities.  He was also easily angered.  The examiner specifically addressed the occupational impact of the Veteran's PTSD, stating, the Veteran's "psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation."  This is contemplated by the 50 percent criteria.  

Upon examination, he had flattened affect, normal speech, and appropriate behavior.  He had difficulty maintaining focus on the topics of conversation.  He did not have delusions, hallucinations, or obsessive-compulsive behavior.  His insight and judgment were not impaired.  He had mild memory impairment.  He had passive thoughts of death such as that he "...would be better off dead," but no intent or plan.  He denied homicidal ideation.  

More recently, in May 2017 the Veteran underwent a second VA examination.  The VA examiner confirmed the Veteran's diagnosis of PTSD, and stated the Veteran was not currently diagnosed with any other mental disorder.  The examiner further noted the Veteran exhibited symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  The Veteran had become more emotional and his medication had been increased.  When assessing the Veteran's occupational and social impairment due to PTSD, the VA examiner stated the Veteran suffered from occupational and social impairment with reduced reliability and productivity, which is contemplated by the 50 percent criteria.   

After a review of the entire evidence of record, the Board finds that the Veteran's PTSD symptoms fall within the schedular criteria for a 50 percent disability rating due to symptoms causing depression, sleep impairment, with some impairment caused by anxiety, hypervigilance, and avoidance behaviors.  The Board finds that these manifestations of such frequency, severity, and duration such that they more nearly approximate the criteria contemplated for a 50 percent disability rating.

In reaching the above conclusions, the Board considered the Veteran's statements regarding the severity of his service-connected PTSD symptoms.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  His statements are also credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment and two VA examiners have found that his symptoms are the type of symptoms that result in occupational and social impairment with reduced reliability and productivity.  

Initial Rating in Excess of 10 Percent for Tinea Versicolor

The Veteran's tinea versicolor has been rated as 10 percent disabling throughout the entire period on appeal under to Diagnostic Code 7806. 

Under Diagnostic Code 7806, a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  38 C.F.R. § 4.118 (2017).  

Following an April 2011 skin diseases examination, the Veteran was diagnosed with tinea versicolor.  The examiner noted that the Veteran had been treating his skin infection with a topical antifungal cream, applied twice a week for a year.  The examination further detailed that the Veteran's skin infection covered approximately 10 percent of his body, and none of his exposed body.  The examination did not list the use of systemic corticosteroids or immunosuppressive drugs.  Finally, the VA examiner noted that the functional impact of the Veteran's skin infection was minimal due to itching and scratching.  

In a May 2017 VA examination regarding the Veteran's service-connected tinea versicolor.  The VA examiner noted the Veteran's skin infection covered less than 5 percent of his total body, and none of the Veteran's exposed body.  Further, the examiner noted the Veteran had not taken a systemic corticosteroids or immunosuppressive drugs to treat his skin infection in the last 12 months.  Finally, the VA examiner noted there was no functional impact caused by the Veteran's skin infection.

The Board finds that the Veteran's tinea versicolor more closely approximated the criteria for a 10 percent rating for the appeal period.  The probative evidence of record does not establish that the Veteran's tinea versicolor manifested by affecting 20 to 40 percent of his entire body or 20 to 40 percent of the exposed areas, or required the use of corticosteroids or other immunosuppressive drugs for six weeks or more.
    
In reaching the above conclusions, the Board considered the Veteran's statements regarding the severity of his service-connected tinea versicolor symptoms.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., constant itching or inability to wear certain fabrics. Washington, 19 Vet. App. at 368.  His statements are also credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri,4 Vet. App. 467.  In this case, the Board finds that the VA examination reports and other probative evidence of record have consistently indicated that the Veteran's service-connected tinea versicolor has manifested in no more than coverage of 10 percent of his total body, and none of his exposed body.  In turn, the Board finds that no higher rating is warranted, and the claim for an initial rating in excess of 10 percent for tinea versicolor is denied.
 
Initial Rating in Excess of 10 Percent for Tinnitus

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran credibly reports "damaged" hearing which is disruptive to understanding others during conversations and causes him to speak extremely loud.  

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description. Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).

Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus.  38 C.F.R. § 4.87 (2016). 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the Federal Circuit and stayed the adjudication of tinnitus rating cases affected by the Smith decision. In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limits a Veteran to a single 10 percent maximum rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

In the present case, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's tinnitus appeal on a schedular basis must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, there also is no basis to "stage" the Veteran's initial 10 percent disability rating for tinnitus, as he has been in receipt of the maximum schedular disability rating throughout the whole appeal period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Combined Rating in Excess of 60 Percent

The combined disability rating is not calculated simply by adding together all of the disability ratings to arrive at a total.  Instead, VA uses the Combined Ratings Table set forth in 38 C.F.R. § 4.25 to determine the combined rating for a veteran's service-connected disabilities.  A combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  38 C.F.R. § 4.25. 

To calculate the combined evaluation for the Veteran's service-connected disabilities with compensable ratings, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability.  Next, the degree of the first disability is read in the left column of the table and the degree of the second disability is read in the top row of the table, whichever is appropriate.  

The figure that appears in the space where the column and row intersect represents the combined value of the two. Then, the combined value of the first two disabilities is combined in the table with the degree of the third disability.  The combined value for the three disabilities will be found in the space where the column and row intersect. This total combined value is then converted to the nearest degree divisible by 10.  Combined values ending in 5 are adjusted upwards. 38 C.F.R. § 4.25. 

After carefully reviewing the record, the Board finds that the calculation of the combined rating in the November 2011 rating decision is correct.  Specifically, following the directions set forth in 38 C.F.R. § 4.25, the 50 percent assigned for PTSD is combined with the 10 percent assigned for tinea versicolor, resulting in 55 percent.  The 55 percent is combined with the 10 percent assigned for tinnitus, resulting in a 60 percent rating.  Therefore, the November June 2015 rating decision reflects that the RO properly calculated the Veteran's combined rating, which is 60 percent, effective from October 21, 2010. 

The claim for a higher combined rating must be denied.  Where, as here, the law and not the evidence is dispositive, these matters must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to an initial rating in excess of 10 percent for tinea versicolor is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

Entitlement to an overall combined rating in excess of 60 percent is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


